DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions

The restriction requirement subcombination Group I and II as set forth in the Office action mailed on 10/28/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I, claim 9 with dependent claims 8 and 29 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter


Claims 8-9, 11-35 are allowed.
Claims 1-7 and 10 are canceled. 
The following is an examiner’s statement for reasons of allowance because the prior art of records Chris Schuetz et al., (US 9,525,489 B2); Andrew F. Schaefer et al., (US 9,698,911 B2); Dennis W. Prather et al. (US 2014/0270783 A1); James M. Dailey et al., (US 2017/0222721 A1), has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 9, A method of RF signal processing comprising: 
receiving an RF signal at an antenna; 
modulating the received RF signal onto an optical carrier to generate a modulated signal having at least a first sideband; 
filtering the modulated signal to pass the first sideband to a photodetector; and extracting information of the RF signal received by the antenna from an electrical signal generated by the photodetector, 
wherein the method further comprises mixing the passed first sideband with an optical beam having a frequency that is offset from the optical carrier to form a combined beam having at least one optical signal component having a beat frequency, and altering the frequency of the optical beam. 
Regarding claim 11, A method of RF signal processing comprising: 
receiving a first RF signal at an antenna; 
generating with a primary laser a primary laser optical beam; 
splitting the primary laser optical beam to provide a first portion of the primary laser optical beam as an optical carrier and a second portion of the primary laser optical beam; 
modulating the second portion of the primary laser optical beam with a second RF signal to generate a second sideband; 
generating with a secondary laser a secondary laser optical beam by locking the secondary laser using a frequency component of the second sideband; 
combining the first sideband with the secondary laser optical beam to generate a combined optical signal; 
irradiating the combined optical signal on a photodetector to generate an electrical signal by the photodetector; 3Divisional of Application Serial No. 16/365,568Customer No. 74,712 Preliminary AmendmentAttorney Docket No.: PSI-122A 
filtering the electric signal generated by the photodetector with a lowpass filter; and extracting information of the first RF signal from the low pass filtered electrical signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636